EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott Smith on May 19, 2021.

The application has been amended as follows: 
Replace page 2, lines 1-2 of the specification with the following:  This application is a continuation of U.S. Application No. 14/259,931, now U.S. Patent No. 9,924,933, filed April 23, 2014.

Replace claim 1 with the following: An electrosurgical system comprising: a bipolar forceps; a first forceps arm of the bipolar forceps; a first conductor tip of the first forceps arm; a second forceps arm of the bipolar forceps; a second conductor tip of the second forceps arm; an electrosurgical generator wherein the bipolar forceps is electrically connected to the electrosurgical generator; a power supply of the electrosurgical generator; an RF system of the electrosurgical generator; and a system control of the electrosurgical generator wherein the system control is configured to measure a first measured tissue impedance, measure a second measured tissue impedance, and determine that the second measured tissue impedance between the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA M GOOD whose telephone number is (571)270-7480.  The examiner can normally be reached on Mon to Wed, 7am to 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMANTHA M GOOD/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794